Citation Nr: 1705017	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating higher than 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, originally increased to 40 percent, effective July 15, 2004, and reduced to 20 percent, effective April 9, 2007.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from April 1979 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, decreased the disability rating for the lumbar spine degenerative disc disease and degenerative joint disease from 40 percent to 20 percent, effective April 9, 2007.

As the Veteran's combined disability rating was not reduced as a result of the lower 20 percent disability rating assigned for the lumbar spine, which does not result in lower compensation payments currently being made, none of the procedural requirements of 38 C.F.R. §§ 3.105, 3.344 apply. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has made several oral statements during the appeal suggesting that he wanted to withdraw his increased rating claim for the service-connected lumbar spine disability.  See, e.g, March 24, 2015 Report of General Information.  However, he never followed up with VA's request to put his withdrawal of appeal in writing.  As withdrawals of appeal must be in writing or during testimony at a hearing, his claim is considered active.

The Veteran cancelled his last VA examination scheduled for the lumbar spine in March 2015 because he was on vacation or extended leave for more than 30 days.  His last examination for compensation and pension purposes for his lumbar spine disability was in September 2012.  Since then, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

In addition, given that more than four years has passed since the last examination, and the Veteran has since asserted that his lumbar spine disability impacts his ability to work, additional examination is warranted to assess the present severity of his lumbar spine disability.  (Note: the Veteran is presently granted a total disability rating based on individual unemployability, effective July 15, 2004 to April 9, 2007, and June 18, 2007 to September 10, 2012; and a 100 percent combined schedular rating from September 11, 2012).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his lumbar spine disability.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his lumbar spine disability dated from April 2007 to the present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA orthopedic/neurological evaluation to determine the current severity of his degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the lumbar spine.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should state whether the Veteran's service-connected lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




